Case 5:20-cv-00202-gwc Document 11-5 Filed 02/03/21 Page 1 of 3
Case 5:20-cv-00202-gwc Document 11-5 Filed 02/03/21 Page 2 of 3
        Case 5:20-cv-00202-gwc Document 11-5 Filed 02/03/21 Page 3 of 3



the mural to a head with the administration. I joined Jameson as authors of the

petition signed by more than a hundred other VLS students, alums, faculty and

others that we presented to then-President and Dean Thomas McHenry asking for

removal of the mural.

      10.      I know from my work and my friendships with BIPOC students how

painful the mural is to them; it is offensive to me as well. Covering the mural with

painter's drop cloths is not a satisfactory solution, as it is an obvious reminder that

the mural hangs behind the curtain. While I would much prefer to have the mural

removed, I understand VLS has decided to cover it with acoustical panels

permanently affixed to the wall around the mural, so that there is no visible

reminder of it in the loft, as a compromise solution.



I declare under the pains and penalties of perjury that these statements are true

and correct.



Dated at l District of Columbia, this .'.J.1ay of February 2021.




                                                April Urbanowski
